Opinion issued April 30, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00892-CV
____________

KOLL BREN FUND V LP AND MOODY NATIONAL WEATHERFORD
HOUSTON MT LP AS THE PROPERTY OWNERS AND THE PROPERTY
OWNERS, Appellants

V.

HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT,
Appellees



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2007-53015



MEMORANDUM  OPINION
	Appellants have filed an unopposed  motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.